DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the strainer handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 recites the limitation "the removably strainer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roben (U.S. 8,800,804) in view of Groll et al. (U.S. 2015/0313405).  Roben teaches a divided cooking device 20, comprising a cooking pan 20 having a base 24 and at least one vertical sidewall 22, creating an interior area (cavity of 20), a plurality of vertical dividers 40 (“one or more differently positioned first divider assemblies 40”; col. 6 lines 12-21) located within the interior area (figure 2a), wherein the dividers create a plurality of cooking areas (col. 4 lines 31-44), at least one handle 26 connected to the at least one side wail (figure 1).
Roben discloses the claimed invention except for the cooking areas having different material with distinct cooking properties.  Groll et al. teaches that it is known to construct a cooking device with cooking areas having different material with distinct cooking properties (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cooking device of Roben with the cooking areas having different material with distinct cooking properties, as taught by Groll et al., in order to  cook different items at different temperatures simultaneously.

Regarding claim 3, comprising a different cooking surface located in each of the plurality of cooking areas (figure 2, elements 84a, 84b; col. 6 lines 22-36).

Regarding claim 4, one of the cooking surfaces is a grill top cooking surface (elements 88 of 84b).
Regarding claim 11, the material of each of the plurality of cooking areas is selected from a group consisting of stainless steel, cast iron, non-stick material, and copper, as modified by Groll et al. (paragraph [0008] of Groll et al.).

Regarding claim 14, the material of each cooking area extends along a portion of the base, the sidewall, and the plurality of dividers that define each cooking area, as modified by Groll et al.

Regarding claim 15, the at least one sidewall comprises a different material than the base, as modified by Groll et al.

Regarding claim 16, a height of the plurality of dividers is equal to a height of the at least one sidewall, as shown in figure 5 (see top of 22 aligned with top of divider 42).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roben (U.S. 8,800,804) in view of Groll et al. (U.S. 2015/0313405), as applied to claim 16 above and further in view of Cullen (U.S. 1,630,787).  The modified device of Roben discloses the claimed invention except for the strainer and handle.  Cullen teaches that it is known to construct a cooking device with strainers having handles (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cooking device of Roben with the strainers and handles, as taught by Cullen, in order to steam vegetables.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (U.S. 2017/0245684) in view of Groll et al. (U.S. 2015/0313405).  Garza teaches a divided cooking device 1, comprising a cooking pan 1 having a base (shown in figure 1) and at least one vertical sidewall (vertically extending wall about the perimeter, shown at lead line 1 in figure 2), creating an interior area (cavity of 1), a plurality of vertical dividers 2 (“one or more dividers”; paragraph [0014]) located within the interior area (figure 1), wherein the dividers create a plurality of cooking areas (paragraph [0014]), at least one handle 3 connected to the at least one side wail (figure 1).
Garza discloses the claimed invention except for the cooking areas having different material with distinct cooking properties.  Groll et al. teaches that it is known to construct a cooking device with cooking areas having different material with distinct cooking properties (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cooking device of Garza with the cooking areas having different material with distinct cooking properties, as taught by Groll et al., in order to  cook different items at different temperatures simultaneously.

Regarding claim 5, wherein one of the cooking surfaces is a non-stick pan surface (“Teflon”; paragraph [0026]).

Regarding claim 6, a lid 4 configured to fit about a top of the at least one sidewall (paragraph [[0026]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (U.S. 2017/0245684) in view of Groll et al. (U.S. 2015/0313405), as applied to claim 1 above, and further in view of Page (U.S. 2013/0112091).  The modified device of Garza discloses the claimed invention except for one cooking area being smaller than another.  Page teaches that it is known to construct a cooking device with cooking areas having different sizes (see figure 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cooking device of Garza with the cooking areas having different sizes, as taught by Page, in order to  cook differently sized items.

Regarding claim 13, the first cooking area comprises a non-stick material, as taught by Garza (paragraph [0026]).

Claims 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Page (U.S. 2013/0112091) in view of Groll et al. (U.S. 2015/0313405).  Page teaches a divided cooking device 1, the device comprising a cooking pot 1 having a base 7 and at least one vertical sidewall 2, creating an interior area 3, 4, a plurality of vertical dividers 8 (see figure 10) located within the interior area, wherein the dividers 8 create a plurality of cooking areas 3, 4 or 13, there is at least one handle (figures 6-8) connected to the at least on side wall, a removable strainer 15 (figure 15) is located within each cooking area, wherein each strainer of the plurality of strainers 15 is configured to fit in one divided cooking area of the plurality of divided cooking areas (figure 11).
Page discloses the claimed invention except for the cooking areas having different material with distinct cooking properties.  Groll et al. teaches that it is known to construct a cooking device with cooking areas having different material with distinct cooking properties (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cooking device of Page with the cooking areas having different material with distinct cooking properties, as taught by Groll et al., in order to  cook different items at different temperatures simultaneously.

Regarding claim 8, further comprising a lid 14 configured to fit about a top of the at least one sidewall (paragraph [0033]).
Regarding claim 10, comprising a different cooking surface located in each of the plurality of cooking areas (one compartment may have strainer 15 while the other compartment may be used without strainer 15).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Page (U.S. 2013/0112091) in view of Groll et al. (U.S. 2015/0313405), as applied to claim 7 above and further in view of Cullen (U.S. 1,630,787).  The modified device of Page discloses the claimed invention except for the strainer handle.  Cullen teaches that it is known to construct a cooking device with strainers having handles (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cooking device of Page with the strainer handles, as taught by Cullen, in order to easily grasp the strainer for removal.

Regarding claim 19, a lid configured to secure over the cooking pot when at least one strainer is removably secured within one of the plurality of cooking areas, as taught by Cullen (element 15).

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. Applicant argues that Roben, Garza and Page do not teach that the cooking areas comprise a different material having distinct cooking properties.  The secondary reference of Groll et al. (U.S. 2015/0313405) has been added to the rejections.  Groll et al. teaches different areas with different materials such that the pan has different heat zones.   These different heat zones would prevent scorching of certain items within the cooking areas.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736